DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 14, 2022.
Claims 19-28 are examined on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lin et al. (WO 2006102536 A2, published September 28, 2006) (“Lin” hereunder).
	Lin discloses a method of treating diseases and physiological conditions based on modulating the level of hydrogen sulfide in the body by at least partially eradicating small intestinal bacterial overgrowth in the gut.  See abstract.    See instant claim 19. 
Regarding present claim 20, The reference discloses that the method for at least partially eradicating small intestinal bacterial overgrowth in the gut include administering to the subject an antibiotic or antimicrobial agent, compounds that bind hydrogen sulfide such as bismuth, iron, zinc and nitrate, probiotic agent, etc, 
Regarding claims 21, 22 and 24-28, the diseases and conditions that may be affected by the level of hydrogen sulfide are disclosed in p. 11-13. 

Claims 19-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cui et al. (CN 101095698 A, January 2, 2008) (“Cui” hereunder).
Cui discloses a method for preventing and treating stool odor caused by harmful bacteria in intestine and the syndrome associated with thereof, the method comprising orally administering to the subject a composition comprising probiotics, prebiotics and its synbiotics.  See instant claims 19, 20 and 23;  translation, abstract.  The reference teaches that the disclosed method reduces or eliminates the noxious substances including hydrogen sulfide. See translation, p. 3, 5th full paragraph. 
Regarding claims 21, 22 and 24-28, since the disclosed method comprises a method of administering the same compounds used in the present invention to the same user group as defined in the present claim, it is viewed that the diseases and conditions listed in the present claims are affected every time the prior art method is practiced.  Alternatively, the affected diseases and conditions are also disclosed in reference claim 1. 

	
Claims 19-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tian et al. (WO 2013015979 A2, June 26, 2014) (“Tian” hereunder).
	Tian discloses a method of reducing volatile sulfur compounds including hydrogen sulfide in the oral cavity in a subject, the method comprising orally administering to the subject a composition comprising zinc salts and isothiocyanates.  See [0019-0024].  See instant claims 19 and 20. 
Regarding claim 20, since the disclosed method comprises a method of administering zinc, the same compound used in the present invention to the same user group, the reduction H2S in the gut inherently occurs. 
Regarding claims 21, 22 and 24-28, since the disclosed method comprises a method of administering the same compound to the same user group, it is viewed that the diseases and conditions listed in the present claims are affected every time the prior art method is practiced.  

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617